Exhibit 10.2

 

EXECUTION VERSION

 

PROXY AND RIGHT OF FIRST REFUSAL AGREEMENT

 

This Proxy and Right of First Refusal Agreement, dated as of [    ], (this
“Agreement”), is by and among Liberty Broadband Corporation, a Delaware
corporation (“Liberty”), Advance/Newhouse Partnership, a New York general
partnership (“A/N”), and, for the limited purposes of the proviso to
Section 2(e) and Section 7(k), Charter (as defined below).  For purposes of this
Agreement, capitalized terms used and not defined herein shall have the
respective meanings ascribed to such terms in the Stockholders Agreement, dated
as of March 31, 2015 (the “Stockholders Agreement”), by and among Liberty, A/N,
Charter Communications, Inc., a Delaware corporation (“Charter”), and CCH I,
LLC, a Delaware limited liability company (“New Charter”), as such Stockholders
Agreement is in effect on the date hereof and without giving effect to any
amendments or modifications thereto unless it has been amended or modified in
accordance with its terms.

 

WHEREAS, pursuant to the Contribution Agreement, dated March 31, 2015 (the
“Contribution Agreement”), by and among A/N, A/NPC Holdings LLC, Charter, New
Charter and Charter Communications Holdings, LLC (“Charter Holdco”), A/N is
contributing (a) all of the issued and outstanding limited liability company
membership interests of Bright House Networks, LLC, a Delaware limited liability
company, to Charter Holdco in exchange for (i) cash, (ii) preferred units of
Charter Holdco (the “Preferred Units”), (iii) common units of Charter Holdco
(the “Common Units,” and together with the Preferred Units, the “Holdco Units”)
and (b) certain specified assets in exchange for shares of Class B Common Stock;

 

WHEREAS, the Holdco Units are exchangeable into approximately [    ] shares of
Class A Common Stock (the number of shares into which the Holdco Units and
shares of Class B Common Stock are convertible or exchangeable is hereinafter
sometimes referred to as the “A/N Notional Shares”);

 

WHEREAS, the shares of Class B Common Stock issued to A/N will have variable
voting rights which will reflect the votes attributable to the A/N Notional
Shares as if all Holdco Units and shares of Class B Common Stock had been
exchanged into Class A Common Stock immediately prior to any Record Date;

 

WHEREAS, as a condition to Liberty’s execution of the Stockholders Agreement,
A/N has agreed to grant to Liberty a proxy to vote a portion of the votes
represented by the Common Shares and a right of first refusal with respect to a
Transfer of shares of Class A Common Stock (or shares of Class A Common Stock
underlying any Common Units) that A/N proposes to Transfer under certain
circumstances, all as provided herein; and

 

WHEREAS, A/N and Liberty are entering into this Agreement in order to set forth
the terms and conditions of the A/N Proxy and the other matters as provided
herein.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                      CERTAIN DEFINITIONS.

 

As used in this Agreement, the following terms have the respective meanings set
forth below.

 

“40 Act” means the Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder.

 

“40 Act Event” means any action, event, change in Law, change in composition of
assets or other occurrence which in the reasonable opinion of Liberty’s outside
counsel results or will result in Liberty becoming required to register as an
investment company under the 40 Act; provided, that in making such determination
any potential grace period between the date that Liberty determines that it is
required to register as an investment company under the 40 Act (or the date the
applicable Governmental Entity makes such a determination with respect to
Liberty) and the date such registration is required to become effective under
the 40 Act shall be disregarded.

 

“Acquisition Cap” means the greater of (a) 26% and (b) the Voting Cap of
Liberty.

 

“Agreement” has the meaning set forth in the Preamble.

 

“A/N” has the meaning set forth in the Preamble.

 

“A/N Notional Shares” has the meaning set forth in the Recitals.

 

“Beneficial Owner” and “Beneficial Ownership” has the meaning set forth in the
Stockholders Agreement; provided, that, for purposes of this Agreement, (i) each
holder of Holdco Units will be deemed to Beneficially Own the shares of Class A
Common Stock and Class B Common Stock issuable upon the exchange of such Holdco
Units (regardless of whether such Holdco Units are then directly or indirectly
exchangeable for Class A Common Stock or Class B Common Stock), and (ii) shares
of Class A Common Stock issuable upon exercise, conversion or exchange of any
Convertible Security (other than Holdco Units and Class B Common Stock) will not
be deemed Beneficially Owned by the holder of such Convertible Security until
such shares are issued and outstanding following the exercise, conversion or
exchange of such Convertible Security.  Notwithstanding the foregoing, for
purposes of determining the voting power of the Voting Securities of Charter
Beneficially Owned (x) by Liberty, the voting power attributable to the Proxy
Shares will be excluded from such calculation, and (y) by A/N, the voting power
of the Voting Securities Beneficially Owned by it will be determined without
duplication as among the different type of securities owned. For the avoidance
of doubt, references to the Beneficial Ownership by Liberty or A/N of any
securities or control of any voting power will be deemed to refer to the
ownership of such securities or control of such voting power by the Liberty
Parties collectively or the A/N Parties collectively, as the case may be.
“Board” means the Board of Directors of Charter.

 

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in New York City are open for the general transaction of business.

 

2

--------------------------------------------------------------------------------


 

“Certificate” means the Amended and Restated Certificate of Incorporation of
Charter, as in effect at the Effective Time (as the same may be amended from
time to time).

 

A “Change of Control” means,

 

(i)                                     with respect to Charter, the occurrence
of an event described in clause (i) of Company Change of Control; and

 

(ii)                                  with respect to Liberty, a Liberty Change
of Control.

 

“Charter” has the meaning set forth in the Preamble, provided that Charter means
(a) until immediately prior to the closing of the Comcast Transactions, Charter,
and (b) from and thereafter, New Charter, unless the context otherwise requires.

 

“Charter Holdco” has the meaning set forth in the Preamble.

 

“Class A Common Stock” means the Class A Common Stock, par value $0.001 per
share, of Charter as it will be constituted immediately following the Effective
Time, and any capital stock into which such Class A Common Stock may thereafter
be changed (whether as a result of a recapitalization, reorganization, merger,
consolidation, share exchange or other transaction or event).

 

“Class B Common Stock” means the Class B Common Stock of Charter as it will be
constituted immediately following the Effective Time, and any capital stock into
which such Class B Common Stock may thereafter be changed (whether as a result
of a recapitalization, reorganization, merger, consolidation, share exchange or
other transaction or event, other than any conversion of shares of Class B
Common Stock into Class A Common Stock pursuant to the Amended and Restated
Certificate).

 

“Common Shares” means, collectively, the Class A Common Stock and the Class B
Common Stock.

 

“Common Units” has the meaning set forth in the Recitals.

 

“Contribution Agreement” has the meaning set forth in the Recitals.

 

“Convertible Securities” means (x) any securities of a Person that are
convertible into or exercisable or exchangeable for any shares of any class or
series of common stock of such Person or any other Person, whether upon
conversion, exercise, or exchange, pursuant to antidilution provisions of such
securities or otherwise (other than, for purposes of this Agreement, the Class B
Common Stock), and (y) any subscriptions, options, rights, warrants or calls (or
any similar securities) or agreements or arrangements of any character, in each
case to acquire common stock, preferred stock or other capital stock.

 

“Covered First Securities” means the first Common Units or shares of Class A
Common Stock (but not Preferred Units or any Common Units into which the
Preferred Units may be converted) proposed to be Transferred by A/N up to and
including the number of such shares of Class A Common Stock underlying such
Common Units and such shares of Class A

 

3

--------------------------------------------------------------------------------


 

Common Stock that constitute 6.0% of the Total Voting Power calculated
immediately following the Effective Time; provided, that for the avoidance of
doubt, following the Transfer of Class A Common Stock to Liberty or a
Prospective Purchaser, such shares of Common Stock so Transferred will cease to
be Covered First Securities.

 

“Covered Last Securities” means those Common Units or shares of Class A Common
Stock constituting the last 6% of the Total Voting Power Beneficially Owned by
A/N (disregarding for this purpose any Preferred Units or any Common Units into
which the Preferred Units may be converted).

 

“Covered Securities” has the meaning set forth in Section 3(a).

 

“DGCL” means the General Corporation Law of the State of Delaware.

 

“Effective Time” means the time of the Closing.

 

“Equity Security” means any Class A Common Stock or Common Units.

 

“Excluded Matters” has the meaning set forth in the Stockholders Agreement,
provided that any proposed change to the terms of the Class B Common Stock also
shall be deemed an Excluded Matter for purposes hereof.

 

“Expiration Date” has the meaning set forth in Section 6(i).

 

“Holdco Units” has the meaning set forth in the Recitals.

 

“Liens” has the meaning set forth in Section 4(a)(ii).

 

“Liberty Elected Shares” has the meaning set forth in Section 3(b)(ii).

 

“Liberty Notice” has the meaning set forth in Section 3(b)(ii).

 

“Permitted Transferee” means any A/N Party (i) to whom Common Shares or Common
Units are Transferred and (ii) who executes an A/N Assumption Instrument in
connection with such Transfer.

 

“Preferred Units” has the meaning set forth in the Recitals.

 

“Prospective Purchaser” has the meaning set forth in Section 3(b)(i).

 

“Proxy” has the meaning set forth in Section 2(a)(ii).

 

“Proxy Percentage” means, as of any date of determination, the difference, if
any, between the Target Percentage and the Voting Interest of Liberty (which,
for the avoidance of doubt, shall exclude any Proxy Shares granted pursuant to
this Agreement and any shares of Class A Common Stock which Liberty may purchase
pursuant to any pending Preemptive Share Purchase); provided, however, that
(x) in no event will the Proxy Percentage be greater than 6.0% (and any excess
votes reflected by a percentage above 6% shall inure to the A/N Parties,

 

4

--------------------------------------------------------------------------------


 

subject to the Voting Cap of A/N) and (y) in the event the Proxy Percentage as
calculated would be a negative number, the Proxy Percentage will be deemed to be
zero.

 

“Proxy Shares” means the shares of Class A Common Stock and Class B Common Stock
to the extent that Liberty has the right to vote such shares pursuant to this
Agreement; provided, that the number of Proxy Shares shall equal the number of
shares of Class A Common Stock and Class B Common Stock that would cause the
Voting Interest of Liberty to equal the Target Percentage; provided, further,
that the maximum number of Proxy Shares shall not exceed the Proxy Percentage.

 

“Record Date” means the date for the determination of stockholders entitled to
receive notice of, and to vote at, any meeting of the stockholders of Charter,
or in any other circumstances upon which stockholders are entitled to vote,
consent or otherwise grant approval (including by written consent) occurs.

 

“ROFR” has the meaning set forth in Section 3(a).

 

“ROFR Notice” has the meaning set forth in Section 3(b)(i).

 

“Stockholders Agreement” has the meaning set forth in the Preamble.

 

“Subject Shares” has the meaning set forth in Section 3(b)(i).

 

“Target Percentage” means 25.01%; provided, that if the number of Common Shares
having voting power equal to 25.01% of the Total Voting Power is not a whole
number of shares, the number of Common Shares necessary to achieve the Target
Percentage will be rounded up to the nearest whole number.

 

“Trading Day” means any day on which The Nasdaq Stock Market is open for regular
trading of the Class A Common Stock.

 

“Transfer” has the meaning ascribed thereto in the Stockholders Agreement;
provided, however, that if any Permitted Transferee ceases to meet the
requirements to be an A/N Party, such Person shall cease to be a Permitted
Transferee and the cessation of such qualification shall constitute a Transfer
to a Person other than a Permitted Transferee for purposes of Section 3.

 

“Transferor” has the meaning set forth in Section 3(b).

 

“VWAP” means, for any Trading Day, a price per share of Class A Common Stock
equal to the volume-weighted average price of the Rule 10b-18 eligible trades in
the shares of Class A Common Stock for the entirety of such Trading Day as
determined by reference to the screen entitled “CHTR <EQUITY> AQR SEC” as
reported by Bloomberg L.P. (without regard to pre-open or after hours trading
outside of any regular trading session for such Trading Day).

 

“VWAP Price” has the meaning set forth in Section 3(b)(i).

 

5

--------------------------------------------------------------------------------


 

2.                                      PROXY AND OTHER GOVERNANCE MATTERS.

 

(a)                                 Irrevocable Proxy Granted to Liberty.

 

(i)                                     A/N hereby irrevocably constitutes and
appoints Liberty and any officer(s) or directors of Liberty designated as proxy
or proxies by Liberty as its attorney-in-fact and proxy in accordance with the
DGCL (with full power of substitution and re-substitution), for and in the name,
place and stead of A/N (which, for the avoidance of doubt, includes any
Permitted Transferee), to vote all Proxy Shares (at any meeting of stockholders
of Charter however called or at any adjournment or postponement thereof), which
will be deemed, for all purposes of this Agreement, to include the right to
execute and deliver a written consent in respect of such Proxy Shares from time
to time.

 

(ii)                                  The proxy granted pursuant to clause
(i) (the “Proxy”) above is valid and irrevocable and is coupled with an interest
for purposes of Section 212 of the DGCL and will terminate automatically
pursuant to Section 6.  The Proxy will be binding upon A/N, its successors and
assigns (including, for the avoidance of doubt, any Permitted Transferee which
acquires Beneficial Ownership of Common Shares), including any successor or
surviving corporation resulting from any merger, consolidation or other business
combination involving A/N.  A/N represents that any and all other proxies
heretofore given in respect of the Proxy Shares are revocable, and that such
other proxies either have been revoked or are hereby revoked.

 

(iii)                               Notwithstanding the foregoing, the Proxy
shall not apply (and Liberty will have no right to vote the Proxy Shares) in
connection with any vote on (or consent to approve) any matter that is an
Excluded Matter.  For the avoidance of doubt, to the extent that more than one
proposal is presented to stockholders of Charter for their consideration at a
meeting (or through an action by written consent), Liberty will continue to have
the right to vote the Proxy Shares on all proposals other than those relating to
the Excluded Matters.  Any attempt by Liberty to vote the Proxy Shares on any
Excluded Matter shall be void ab initio.

 

(b)                                 Notwithstanding anything to the contrary set
forth herein, the A/N Proxy is personal to Liberty and may not be assigned by
Liberty by operation of law or otherwise; provided, that (i) Liberty may assign
the A/N Proxy and its rights pursuant to Section 7(f) and (ii) the exercise of
the A/N Proxy by any duly authorized officer of Liberty (on behalf of Liberty)
will not be deemed an assignment of the A/N Proxy.

 

(c)                                  Voting on Certain Matters.  Each of Liberty
and A/N agrees to vote or act by written consent with respect to all Common
Shares with respect to which it has the power to vote (whether by proxy or
otherwise) in accordance with Section 3.2(h) of the Stockholders Agreement.

 

(d)                                 Restrictions on Other Agreements.  Liberty
and A/N agree to the restrictions set forth in Section 4.2(b), (d), (e) and
(g) of the Stockholders Agreement.

 

6

--------------------------------------------------------------------------------


 

(e)                                  A/N Covenant.

 

(i)                                     During the term of this Agreement, A/N
agrees that it will not vote in favor of the approval of any amendment to
Charter’s Certificate that would (i) reasonably be expected to result in a 40
Act Event occurring or (ii) prevent A/N from performing its obligations
hereunder with respect to the A/N Proxy.

 

(ii)                                  In the event of a change in Law that would
reasonably be expected to result in a 40 Act Event occurring during the term of
this Agreement, A/N will in good faith consider any amendments to the terms of
the A/N Proxy as proposed by Liberty to prevent the occurrence of such 40 Act
Event; provided, that any such amendment shall require the prior written consent
of Charter pursuant to Section 7(k).

 

3.                                      RIGHT OF FIRST REFUSAL.

 

(a)                                 Grant.

 

(i)                                     Subject to and on the terms and
conditions set forth in this Agreement, A/N hereby grants to Liberty a right of
first refusal (the “ROFR”), as provided in Section 3(b) of this Agreement, over
the Covered First Securities and Covered Last Securities (collectively, the
“Covered Securities”) and makes the covenants for the benefit of Liberty set
forth herein.  Notwithstanding the foregoing, (x) Liberty shall not have a ROFR
with respect to any Transfer of Covered Securities in any transaction or series
of transactions constituting a Change of Control of Charter, and (y) Liberty
shall not be entitled to acquire a number of Covered Securities under this
Section 3 which when combined with Voting Securities of Charter Beneficially
Owned by Liberty would cause Liberty to exceed the Acquisition Cap, provided,
that Liberty shall be entitled to purchase up to that number of Covered
Securities which would cause Liberty not to exceed the Acquisition Cap.

 

(ii)                                  Notwithstanding the foregoing, A/N may
Transfer Equity Securities comprising any Covered Securities at any time during
the term of this Agreement to Permitted Transferees, and Permitted Transferees
may thereafter Transfer any such Equity Securities to other Permitted
Transferees, provided that any Permitted Transferee shall, prior to taking
ownership of such Equity Securities, execute and deliver to Liberty the A/N
Assumption Agreement, in which such Permitted Transferee agrees to be bound to
the terms of this Agreement (including the Proxy) with respect to such Equity
Securities.  Any purported Transfer to a Permitted Transferee in violation of
the foregoing sentence shall be void ab initio.

 

(b)                                 Terms and Procedures.  During the term of
this Agreement, but subject at all times to the ability to satisfy a put of
Common Units from A/N for cash in lieu of exchanging such Common Units for
shares of Class A Common Stock pursuant to the LLC Agreement and Exchange
Agreement (it being understood that, if and when such cash-out right is
exercised in respect of Common Units, Liberty shall be entitled to purchase
shares of Class A Common Stock on the terms set forth in Section 4.9 of the
Stockholders Agreement), A/N (including any Permitted Transferee) (as
applicable, the “Transferor”) shall not Transfer any Covered

 

7

--------------------------------------------------------------------------------


 

Securities, except to a Permitted Transferee (subject to Section 3(a)(ii)),
unless it shall first comply with the following provisions.

 

(i)                                     If a Transferor determines to Transfer
any Equity Securities comprising Covered Securities in a bona fide transaction
to a third party purchaser or offeror, in each case, that is not a Permitted
Transferee (a “Prospective Purchaser”), the Transferor will provide written
notice of such determination to Liberty (a “ROFR Notice”).  For the avoidance of
doubt, a Transferor may provide a ROFR Notice to Liberty upon its intention to
sell Covered Securities to Liberty notwithstanding the absence of a Prospective
Purchaser.  Such ROFR Notice will specify (A) the total number and type of
Equity Securities determined to be Transferred, (B) the number of shares of
Class A Common Stock or Common Units comprising the Covered Securities
determined to be Transferred (the “Subject Shares”), and (C) the VWAP of the
Class A Common Stock for the two (2) full Trading Days immediately prior to the
date of the ROFR Notice (the “VWAP Price”).  The ROFR Notice will constitute a
binding, irrevocable offer by the Transferor to sell any or all Subject Shares
to Liberty at the VWAP Price per Subject Share.

 

(ii)                                  Within three (3) Trading Days following
Liberty’s receipt of the ROFR Notice, Liberty may agree, by written notice to
the Transferor (the “Liberty Notice”), to acquire the number and type of Subject
Shares specified in the Liberty Notice (the “Liberty Elected Shares”) at a cash
price per share equal to the VWAP Price.  If a Liberty Notice meeting the
requirements specified above is not delivered within such three Trading Day
period, then Liberty will be deemed to have rejected the offer of the Subject
Shares.  For the avoidance of doubt, during such three Trading Day period, the
Transferor may not effect the proposed Transfer to a Prospective Purchaser
(unless prior to the expiration thereof, Liberty provides written notice to the
Transferor that it is expressly rejecting the offer of the Subject Shares).

 

(iii)                               Upon delivery of a Liberty Notice meeting
the requirements specified above within the specified period, the Transferor
will be obligated to sell, and Liberty will be obligated to buy, all of the
Liberty Elected Shares at the VWAP Price, payable in cash by wire transfer of
immediately available funds.  The closing of such purchase and sale shall occur
at such time and place as the parties thereto may agree, but in any event no
later than the tenth (10th) Business Day after the Liberty Notice is delivered. 
At the closing, each of the Transferor and Liberty will represent and warrant to
the other that (a) it has all requisite power and authority to consummate the
purchase and sale, (b) there are no consents or notices required to be obtained
or delivered to third parties or Governmental Entities (including under the HSR
Act) in connection with such purchase and sale, and (c) no injunction of any
Governmental Entities exists that would prevent or delay such transactions from
occurring, and the Transferor will represent and warrant to Liberty that the
Transferor is transferring valid title to the Liberty Elected Shares free and
clear of any Lien or restriction, other than applicable federal or state
securities Laws or those created by this Agreement.

 

(iv)                              If Liberty rejects or is deemed to reject the
offer of the Subject Shares (or a portion of such Subject Shares) set forth in
the ROFR Notice, then the Transferor will

 

8

--------------------------------------------------------------------------------


 

be free to Transfer or otherwise sell on the market the Subject Shares which are
not Liberty Elected Shares during the period of forty-five (45) calendar days
following the date of the rejection or deemed rejection of the ROFR Notice,
without restriction as to price or manner of sale.  If the Transferor does not
complete the sale of such Subject Shares within five (5) Business Days of the
expiration of such forty-five-day period, the Transferor must again comply with
the terms of this Section 3 with respect to any proposed Transfer of such
Subject Shares.

 

(v)                                 Each Transferor covenants and agrees that,
subject to the terms of the LLC Agreement and the Exchange Agreement, prior to
any Transfer of Common Units to Liberty pursuant to this Section 3, the
Transferor shall cause such Common Units to be exchanged for shares of Class A
Common Stock pursuant to the terms of the LLC Agreement and the Exchange
Agreement such that Liberty shall receive shares of Class A Common Stock (in
lieu of Common Units) at the closing of the transactions contemplated by the
applicable ROFR Notice.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF A/N;
ACKNOWLEDGEMENT.

 

(a)                                 A/N hereby represents and warrants to
Liberty that:

 

(i)                                     Authority for this Agreement.  A/N is a
general partnership duly organized, validly existing and in good standing under
the Laws of the State of New York and has all necessary partnership power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
by A/N and the consummation by A/N of the transactions contemplated hereby
(i) will not violate or constitute a breach of or conflict with its partnership
agreement and (ii) have been duly and validly authorized, and no other
proceedings on the part of A/N are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby.  This Agreement has been duly
and validly executed and delivered by A/N and, assuming it has been duly and
validly authorized, executed and delivered by Liberty, constitutes a legal,
valid and binding obligation of A/N enforceable against A/N in accordance with
its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Laws relating to or affecting enforcement of creditors’ rights
generally, and general principles of equity (regardless of whether enforcement
is considered in a proceeding at law or in equity).

 

(ii)                                  Ownership of Shares.  A/N is the
Beneficial Owner of all Holdco Units and Common Shares (including the Proxy
Shares) received pursuant to the terms of the Contribution Agreement, in each
case, free and clear of all pledges, liens, proxies, claims, charges, security
interests, preemptive rights, voting trusts, voting agreements, options, rights
of first offer or refusal and any other encumbrances whatsoever (collectively,
“Liens”) with respect to the ownership, transfer or other voting of such
securities, other than encumbrances created by this Agreement and any
Transaction Agreement and any restrictions on transfer under applicable federal
and state securities Laws.  A/N has the sole authority to direct the voting of
the Common Shares in accordance with the provisions of this Agreement and the
sole power of disposition with respect to the

 

9

--------------------------------------------------------------------------------


 

Common Shares and Holdco Units, with no restrictions (other than restrictions
created by this Agreement or any Transaction Agreement and any restrictions on
transfer under applicable federal and state securities Laws).  Except for the
Common Shares and the Holdco Units, as of the date hereof, A/N does not
Beneficially Own nor owns of record (i) any other equity securities of Charter
or Charter Holdco or (ii) any securities that are convertible into or
exercisable or exchangeable for such equity securities.

 

5.                                      REPRESENTATIONS AND WARRANTIES OF
LIBERTY. Liberty hereby represents and warrants to A/N that Liberty is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware and has all necessary corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement by Liberty
and the consummation by Liberty of the transactions contemplated hereby (i) will
not violate or constitute a breach of or conflict with its certificate of
incorporation or bylaws and (ii) have been duly and validly authorized by, and
no other proceedings on the part of, Liberty are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.  This Agreement
has been duly and validly executed and delivered by Liberty and, assuming it has
been duly and validly authorized, executed and delivered by A/N, constitutes a
legal, valid and binding obligation of Liberty enforceable against Liberty in
accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Laws relating to or affecting enforcement of
creditors’ rights generally, and general principles of equity (regardless of
whether enforcement is considered in a proceeding at law or in equity).

 

6.                                      TERM; TERMINATION.  This Agreement will
terminate upon the first to occur of:

 

(i)                                     the fifth (5th) anniversary of the
Effective Date (the “Expiration Date”; provided that such Expiration Date may be
extended upon the agreement of A/N and Liberty, to a subsequent agreed upon
date, in which case such subsequent date will be deemed the Expiration Date);

 

(ii)                                  upon written notice by Liberty to A/N,
that a 40 Act Event, as determined in the reasonable opinion of Liberty’s
counsel, has occurred;

 

(iii)                               upon written notice by A/N to Liberty, upon
a material breach by Liberty of any of its covenants or agreements contained
herein, provided that such breach shall not have been cured within ten
(10) Business Days after written notice thereof shall have been received by
Liberty;

 

(iv)                              a Liberty Change of Control;

 

(v)                                 a Transfer by any Liberty Party of any
shares of Class A Common Stock, other than (A) a Permitted Transfer, provided,
that in the case of a Transfer pursuant to clause (y) of Section 4.6(b)(ix) of
the Stockholders Agreement, the Voting Interest of Liberty (including the Proxy
Shares) shall equal no less than the Target Percentage following the completion
of such Transfer, or within six (6) months following the completion of such
Transfer, Liberty acquires such number of shares of Class A Common Stock as is
necessary to cause the Voting Interest of

 

10

--------------------------------------------------------------------------------


 

Liberty (including the Proxy Shares) to be no less than the Target Percentage;
(B) a Transfer of shares of Class A Common Stock constituting 1% or less of the
Total Voting Power, provided, that, (x) Liberty shall have promptly notified A/N
in writing of such Transfer, (y) A/N shall promptly have provided Liberty with
written notice that this Agreement will terminate unless Liberty cures such
breach within forty-five (45) calendar days and (z) within thirty (30) calendar
days of receipt of notice from A/N, Liberty shall have (1) acquired such number
of shares of Common Stock as is necessary to cause the Voting Interest of
Liberty (including the Proxy Shares) to be no less than the Target Percentage
and (2) certified in writing to A/N that the Voting Interest of Liberty
(including the Proxy Shares) is no less than the Target Percentage; or (C) a
Transfer by Liberty of any shares of Class A Common Stock following which
Transfer Liberty retains no less than 19.01% of the Total Voting Power; or

 

(vi)                              upon the mutual written agreement of A/N and
Liberty.

 

No party hereto will be relieved from any liability for breach of this Agreement
by reason of such termination.

 

7.                                      MISCELLANEOUS.

 

(a)                                 Remedies.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the Court of
Chancery of the State of Delaware or any federal court sitting in the State of
Delaware, without bond or other security being required, this being in addition
to any other remedy to which they are entitled at law or in equity.

 

(b)                                 Further Assurances.  Each party shall
cooperate and take such actions as may be reasonably requested by another party
in order to carry out the provisions and purposes of this Agreement and the
transactions contemplated hereby.

 

(c)                                  Expenses.  Except as otherwise expressly
provided in this Agreement, all costs and expenses incurred in connection with
the transactions contemplated by this Agreement shall be paid by the party
incurring such costs and expenses.

 

(d)                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the Laws of the State of Delaware.

 

(e)                                  Jurisdiction.  All actions and proceedings
arising out of or relating to this Agreement shall be heard and determined in
the Court of Chancery of the State of Delaware, or, if the Court of Chancery
lacks subject matter jurisdiction, in any federal court sitting in the State of
Delaware, and the parties hereto hereby irrevocably submit to the exclusive
jurisdiction of such courts (and, in the case of appeals, appropriate appellate
courts there from) in any such action or proceeding and irrevocably waive the
defense of an inconvenient forum to the maintenance of any such action or
proceeding.  The consents to jurisdiction set forth in this paragraph shall not
constitute general consents to service of process in the State of Delaware and
shall have no effect for any purpose except as provided in this paragraph and
shall not be deemed

 

11

--------------------------------------------------------------------------------


 

to confer rights on any Person other than the parties hereto.  The parties
hereto agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

(f)                                   Assignment; Successors.  Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned or delegated in whole or in part, by operation of Law, or otherwise, by
any of the parties without the prior written consent of the other parties;
provided, that Liberty may assign this Agreement to a Qualified Distribution
Transferee.  Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and permitted assigns.  Any purported assignment or
delegation not permitted under this Section 7(f) shall be null and void and
shall not relieve the assigning or delegating party of any obligation hereunder.

 

(g)                                  Descriptive Headings.  Headings of Sections
and subsections of this Agreement are for convenience of the parties only, and
shall be given no substantive or interpretive effect whatsoever.

 

(h)                                 Entire Agreement; No Third-Party
Beneficiaries.  This Agreement and the Stockholders Agreement constitutes the
entire agreement of the parties hereto, and supersede all other prior agreements
and understandings, both written and oral, among the parties, with respect to
the subject matter hereof and thereof.  Nothing in this Agreement shall be
construed as giving any Person, other than the parties hereto and their
respective heirs, successors, legal representatives and permitted assigns, any
right, remedy or claim under or in respect of this Agreement or any provision
hereof.

 

(i)                                     Notices.  Any notices or other
communications required or permitted under, or otherwise in connection with this
Agreement, shall be in writing and shall be deemed to have been duly given
(A) when delivered in person, (B) upon transmission by electronic mail or
facsimile transmission as evidenced by confirmation of transmission to the
sender (but only if followed by transmittal of a copy thereof by (x) national
overnight courier or (y) hand delivery with receipt, in each case, for delivery
by the second (2nd) Business Day following such electronic mail or facsimile
transmission), (C) on receipt after dispatch by registered or certified mail,
postage prepaid and addressed, or (D) on the next Business Day if transmitted by
national overnight courier, in each case as set forth to the parties as set
forth below:

 

If to A/N, to:

 

Advance/Newhouse Partnership

5823 Widewaters Parkway

East Syracuse, NY 13057

Facsimile: 

Attention:  Steven A. Miron

E-Mail:

 

12

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Facsimile:  (212) 291-9067

Attention:  Brian E. Hamilton

E-Mail:  hamiltonb@sullcrom.com

 

If to Liberty, to:

 

Liberty Broadband Corporation

12300 Liberty Boulevard

Englewood, CO 80112

Facsimile:

Attention: Richard N. Baer

E-Mail:

 

with a copy (which shall not constitute notice) to:

 

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, New York 10112

Facsimile: (212) 259-2500

Attention:                       Frederick H. McGrath

Renee L. Wilm

E-Mail:         frederick.mcgrath@bakerbotts.com

renee.wilm@bakerbotts.com

 

or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto.

 

(j)                                    Severability.  If any term or other
provision of this Agreement is determined by a court of competent jurisdiction
to be invalid, illegal or incapable of being enforced by any rule of law or
public policy, all other terms, provisions and conditions of this Agreement
shall nevertheless remain in full force and effect.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable Law in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

(k)                                 Amendments and Waivers.  The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers of or consents to departures from the
provisions hereof may not be given, unless approved in writing by Liberty and
A/N; provided, that any amendment to the terms of the A/N Proxy (other than the
extension on the same terms hereof pursuant to Section 6(i) hereof) shall
require the prior written consent of Charter following the approval of such
amendment by a majority of the Unaffiliated

 

13

--------------------------------------------------------------------------------


 

Directors, which consent shall not be unreasonably withheld, conditioned or
delayed, except that Charter may withhold such consent pursuant to the fiduciary
duties of the Unaffiliated Directors under applicable Law.  For the avoidance of
doubt, Charter shall have no rights as a party hereto (including any consent
right with respect to any amendments to the terms of the ROFR or the execution
of any purchases thereunder, subject to the compliance by Liberty and A/N with
their respective obligations under the Stockholders Agreement), except those
rights expressly set forth in Section 2(e) and this Section 7(k).

 

(l)                                     No Implied Waivers.  No action taken
pursuant to this Agreement, including any investigation by or on behalf of any
party, shall be deemed to constitute a waiver by the party taking such action of
compliance with any representations, warranties, covenants or agreements
contained herein or made pursuant hereto.  The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by any party to
exercise any right or privilege hereunder shall be deemed a waiver of such
party’s rights or privileges hereunder or shall be deemed a waiver of such
party’s rights to exercise the same at any subsequent time or times hereunder.

 

(m)                             Interpretation.  When a reference is made in
this Agreement to a Section, Exhibit or Schedule, such reference shall be to a
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated.  The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  When this Agreement
contemplates a certain number of securities, whether Common Shares or otherwise,
as of a particular date, such number of securities shall be deemed to be
appropriately adjusted to account for stock splits, dividends,
recapitalizations, combinations of shares or other change affecting the such
securities.

 

(n)                                 Counterparts.  This Agreement may be
executed in counterparts (each of which shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement) and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

 

[Signature Page Follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this agreement as of
the date first above written.

 

 

LIBERTY BROADBAND CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ADVANCE/NEWHOUSE PARTNERSHIP

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

For the limited purposes of the proviso to Section 2(e) and Section 7(k):

 

 

 

CHARTER COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

CCH I, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Proxy and Right of First Refusal Agreement]

 

--------------------------------------------------------------------------------